 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDThos.&Geo.M.Stone,Inc.andLocal 28, Newark Photo-Engravers Union,PetitionerModern Engraving&Machine Co.andLocal 28, Newark Photo-Engravers Union, PetitionerInternationalEngraving CorporationandLocal 28, NewarkPhoto-Engravers Union,PetitionerRoll-Tex Die Co.,Inc.andLocal 28, Newark Photo-EngraversUnion,PetitionerUnityEngravers,IncorporatedandLocal 28, Newark Photo-Engravers Union,Petitioner.Cases Nos. 22-RC-59, 22-RC-60,P?-RC-61, 22-RC-62, and 22-RC-63. April 16,1958DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeClement P. Cull, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and MembersBean and Fanning].Upon the entire record in these cases, the Board finds :1.As to all the Employers herein 1 except the Employer in CaseNo. 22-RC-62, hereinafter called Roll-Tex, the parties agree, andwe find, that they are engaged in commerce within the meaning ofthe Act, and that it will effectuate the policies of the Act to assertjurisdiction over their operations.As to Roll-Tex, the record dis-closes that the Employer in Case No. 22-RC-61, International En-graving Corporation, herein called International, which is engagedin the manufacture of engraved rollers at its plant at Cedar Grove,New Jersey, decided at an undisclosed date not to buy dies from"outside sources."A competent diecutter was found but he wouldwork only as the head of a separate company. Roll-Tex was there-fore organized, in 1956, not to make profits but as a necessary adjunctto International's business.The diecutter became the president anda director of Roll-Tex; its other four officers and directors are alsothe officers of International.Each of these five persons owns one-fifth of the capital stock of Roll-Tex and together they thus own all'The names of some of them appear herein as corrected at the hearing.For reasons set forth below, the motions of the Employer and Friendly Society of En-gravers and Sketchmakers,hereinafter called the Intervenor,to dismiss the petition inCase No. 22-RC-62 on jurisdictional grounds ; to dismiss all the petitions on contract bargrounds ; and to dismiss the petition in Case No.22-RC-63 because that Employer had noemployees,are hereby denied.120 NLRB No. 62. THOS. & GEO. M. STONE, INC.481its stock.Roll-Tex is engaged solely in cutting dies for International,for which the latter furnishes the steel.They are both located onthe same premises and International pays Roll-Tex weekly for theworktime of Roll-Tex's approximately two employees.Roll-Texhas no other income.Although Roll-Tex has no collective-bargainingagreement with any labor organization, it has since its organizationabided by the terms of International's contracts with the Intervenor.'In view of all the foregoing circumstances, including the reasonfor the organization of Roll-Tex, the common officers, location, andlabor policy of International and Roll-Tex, the ownership of 80percent of Roll-Tex's stock by officers of International, and the factthat Roll-Tex works only for International and receives its onlyincome from that company, we find that the operations of Interna-tional and Roll-Tex are sufficiently integrated to constitute them asingle Employer within the meaning of the Act.As Internationalduring the past calendar year shipped goods valued at more than$200,000 to points ouside New Jersey, we find that the single Em-ployer, comprising International and Roll-Tex, is engaged in com-merce and that it will effectuate the policies of the Act to assertjurisdiction over its operations 3 In sum, therefore, we shall assertjurisdiction over all the Employers herein.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Employers and the Intervenor contend that current con-tracts between the Employers and the Intervenor, covering employeesinvolved herein, constitute a bar to this proceeding.The Petitionercontends that these contracts are premature extensions of previouscontracts and therefore do not constitute a bar.On December 1, 1955,all the Employers, except Roll-Tex, which was not organized until1956, entered into separate contracts, covering employees involved inthis proceeding, effective for 2 years.On or about June 28, 1957,three of the Employers, International, Modern Engraving & MachineCo., herein called Modern, and Thos. & Geo. M. Stone, Inc., hereincalled Stone, and the Intervenor entered into a memorandum agree-ment, providing, among other things, for increases in wages, andextending their contracts from December 1, 1957, to June 30, 1959.About a week later, following a strike, the Employer in Case No.22-RC-63, Unity Engravers, Incorporated, herein called Unity, andthe Intervenor entered into a similar agreement. Subsequently, Inter-national,Modern, Stone, and Unity and the Intervenor entered intoseparate and more detailed contracts, "formalizing" the memorandum2 As noted below, the other Employers involved herein have had similar contracts withthe Intervenor.8The T H. Rogers Lumber Company,117 NLRB 1732, 1735.483142-59-vol.120-32 482DECISIONSOF NATIONALLABOR RELATIONS BOARDagreements.Thereafter, on September 26, 1957, the instant petitionswere filed.The Employer and the Intervenor contend that the prematureextension doctrine should not be applied here, on the grounds, in sub-stance, that (1) the extended contracts were negotiated in good faith;(2) the employees concerned accepted the benefits provided in thesecontracts; and (3) they received higher rates of wages under themthan they would have received if new contracts had not been negoti-ated until a later date.We find no merit in these contentions.TheBoard has consistently held that, in the application of the Board'spremature extension doctrine, the question of good faith in executingsuch extension is not determinative of the issue; 4 nor do the economicconsiderations detailed above affect the applicability of this doctrine.5As the petitions herein, although filed after the extension agree-ments had been executed, were nevertheless timely filed with respectto the expiration dates of the original contracts, we find that nocontract bar exists to a present determination of representative.Accordingly, we find that questions affecting commerce exist concern-ing the representation of employees of the Employers within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a single multiemployer unit, includingemployees of all the Employers or, in the alternative, separate unitsincluding employees of each Employer.The Employers and theIntervenor contend that only such separate units are appropriate.The parties further disagree as to the unit placement of certain indi-viduals, who are discussed below.All the Employers and the Intervenor have engaged in formalcollective bargaining for a number of years.From about 1940 to1953, the Employers then in existence negotiated separately with theIntervenor and entered into separate contracts with it. In about1953, International was organized, and since then the Employers havemet together jointly for the purpose of negotiating with the Inter-venor.In 1953 and, as described above, in 1955 and 1957, theEmployers and the Intervenor executed separate contracts whichwere, however, substantially alike in each year.Although Roll-Tex,which came into being in 1956, has not participated in the recentbargaining, it has, as noted, adopted International's last two con-tracts with the Intervenor.As to all the Employers, except Roll-Tex, we find that, since 1953,the pattern of bargaining has been multiemployer in nature.'As allthe Employers negotiated with the Union as a group, and as they did,in practice, execute substantially similar contracts, the fact that no*InternationalMtinerals & ChemicalCorporation(Potash Division),113 NLRB 53.5 Continental Can Company,Inc.,119 NLRB 1851.6 Cody Distributing Company,113NLRB 863. THOS. & GEO. M. STONE, INC.483-single individual was authorized to negotiate for all the Employersand the further fact that each reserved the right to negotiate foritself are not controlling and do not justify a finding that separate-units are appropriate.'Furthermore, none of these Employers hasevinced an unequivocal intent to pursue a course of individual actionwith regard to its labor relations.We therefore believe that theabove bargaining history is controlling in determining the appro-priate unit in this proceeding's and find appropriate a multiemployerunit including employees of all these Employers.As to Roll-Tex,that it has adopted International's contracts is not alone a sufficientreason for including its employees in the multiemployer unit .9However, based on the circumstances detailed in paragraph numbered1, above, we have found that the operations of Roll-Tex and Interna-tional are sufficiently integrated to constitute them a single Employer.For similar reasons, we find that the employees of Roll-Tex are, forunit purposes, indistinguishable from the employees of Internationaland have to all intents and purposes been part of the multiemployerunit found appropriate for International's employees.The Employer and the Intervenor would include Unity's officers inthe appropriate unit.The Petitioner would exclude them as super-visors.Unity has 5 officers-a president, 2 vice presidents, a treasurer, anda secretary.They constitute its board of directors and own in equalparts all its stock.They also constitute its entire work force at thistime.As all of them are officers and stockholders of Unity, theyhave special status which allies their interests with those of Unity,and we therefore exclude them from the unit as managerial em-ployees.1eUpon the entire record in these cases, we find that the followingemployees constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All employees employed by Thos. & Geo. M. Stone, Inc. ; ModernEngraving & Machine Co.; International Engraving Corporation;Roll-Tex Die Co., Inc. ; and Unity Engravers, Incorporated, at their;engraved roller and steel die plants located at Newark, Hillside,7Atlas Storage Division, P & VAtlasIndustrial Center, Inc.,100 NLRB 1443.Cody Distributing Company, supra.ColonialCedar Company, Inc.,119 NLRB 1613.10Cf.Local 140, United Furniture Workers, etc. (Brooklyn Spring Corporationet al.),113 NLRB 815.At the hearing, the Employer and the Intervenor contended that the petition in CaseNo. 22-RC-63, relating to Unity, should be dismissed on the ground, in substance, that, ifthe Board excluded Unity's officers from the unit, Unity would then, because of the layoffsdescribed in paragraph 5, below, have no employees eligible to vote in the electionWefind no merit in this contention. There is no evidence in the record that Unity intends togo out of business or that it does not intend in the future to hire more employees in theclassifications included in the unitThe present lack of employees appears to be tempo-rary and dependent on business conditions.Cf.Commercial Equipment Company, Inc.,:95 NLRB 354, 357, 358, and cases cited therein. 484DECISIONS OF NATIONALLABOR RELATIONS BOARDCedar Grove, and Kenilworth, New Jersey, including diecutters,clampers, machine engravers, and their apprentices, but excludingoffice clerical employees, truckdrivers, maintenance employees, gra-vure workers, salesmen, guards, the officers of Unity Engravers, In-corporated," and all supervisors as defined in the Act.5.About a month before the hearing, Unity for economicreasonslaid off six employees. They all received severance pay in accordancewith the contract between Unity and the Intervenor.At the timeof the hearing, five of them were working in the appropriate unit forother Employers involved herein.As they will therefore be eligibleto vote in the election, if they otherwise satisfy the requirements ofour direction of election, we find it unnecessary to consider furthertheir voting eligibility.As to the remaining laid-off employee, wefind that he does not have a reasonable expectancy of reemployment.within the appropriate unit in the foreseeable future, and we there-fore find him ineligible to vote in the election.[Text of Direction of Election omitted from publication.]"Except as to these persons, there is no dispute as to the specific categories to be-included and excluded.George K. Garrett Company, Inc.andUnited Steelworkers ofAmerica,AFL-CIO,Petitioner.Case No. 4-RC-3525. April 16,_1958DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent electionentered into by the parties on December 6, 1957, an election by secretballot was conducted on December 17, 1957, among the employees atthe Employer's Philadelphia, Pennsylvania, plant, under the direc--tion and supervision of the Regional Director for the Fourth Region.At the conclusion of the election, the parties were furnished with atally of ballots which shows that of approximately 500 eligible voters,485 cast ballots, of which 242 were cast for the Petitioner, and 241were cast against the Petitioner.'On December 23, 1957, the Employer filed timely objections to theelection, contending that the Board's representative erroneously failed'to "void and disallow" the ballot of Robert Garrett,and also failedto count an allegedly valid ballot.Thereafter, the Regional Directorconducted an investigation, and on February13, 1958, issued and1 Two ballotsare listed in the RegionalDirector'sreport and recommendations as"challenged"ballots.These are the same ballots which were made the subject of the-Employer's objections,and which are discussed in the text,infra.120 NLRB No. 65.